DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 2/10/22 is acknowledged.  The traversal is on the ground(s) that the valve cover would not work on a ball valve or a gate without a ridge.  This is not found persuasive because the valve cover can clearly work on a ball valve as it is merely a cover and the examiner notes that the applicant does not even claim a gate and/or a gate valve without a ridge as again, it is merely a cover that goes no top of a body.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings were received on 2/10/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Oliver US 4,651,973.
	Regarding claim 1, Oliver discloses a gate valve comprising: a valve body 11 including a first opening (Fig. 1, left side opening in 11 at 12) a second opening (Fig. 1, right side opening in 11 at 12), a third opening (at 45, a flow passage 12 from the first opening to the second opening, and a gate channel (in 45) from the flow passage to the third opening, the gate channel having a central longitudinal axis and a ridge (at groove 47, ridges are on either side) defining a perimeter of the opening; and a valve cover 14 configured to fit over the third opening and, as a result of force parallel to the central longitudinal axis on the valve cover toward the valve body, to exert a clamping force on the ridge, the clamping force having a first force component perpendicular to the central longitudinal axis and a second force component parallel with the central longitudinal axis (the ridge is at an angle so would have first and second force components as described).
	Regarding claim 2, wherein the ridge includes a slot 47 to fit a seal element 48.
	Regarding claim 3, wherein the ridge includes a first flat surface 25 configured to mate with a first surface of the valve cover 26, and a second flat surface 45 configured to mate with a second surface of the valve cover (outer area of 46), the slot extending between the first flat surface and the second flat surface (See Figs. 1-2).
	Regarding claim 4, wherein the valve body include a first bolt flange and a second bolt flange (as seen in Fig. 1, in the portion of 11 that 27 extends into), wherein the valve cover includes a third bolt flange and a fourth bolt flange (as seen inn Fig. 1, left and right 28) wherein as a result of the valve cover being positioned on the valve body over the third opening, the third bolt flange aligns with the first bolt flange and the fourth bolt flange aligns with the second bolt flange (Fig. 1).
	Regarding claim 7, wherein the valve cover comprises: a first mating surface configured to extend over the third opening (bottom and/or outer part of 46) the first mating surface having a first side and a second side, the first side opposite the second side (it’s on the opposite side in Fig. 1); a first clamping section extending at a first non-parallel angle from a first side of the first mating surface (in Fig. 1, left side 47); and a second clamping section extending at a second non-parallel angle from a second side of the first mating surface (in Fig. 1, right side 47).
	Regarding claim 10, wherein the valve cover has a first sealing surface (top part of 30 just below neck 35 that has a horizontal part that cap 34 contacts) and a second sealing surface 35, the second sealing surface protruding from the first sealing surface (Fig. 2).
4.	Claim(s) 1, 7, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Laurent US 2,541,968.
	Regarding claim 1, Laurent discloses a gate valve comprising: a valve body 10 including a first opening (left opening of 12) a second opening (right opening of 13), a third opening (top of 11), a flow passage from the first opening to the second opening, and a gate channel (in 11) from the flow passage to the third opening, the gate channel having a central longitudinal axis and a ridge (top of 10 that contacts valve cover 17) defining a perimeter of the opening; and a valve cover 17 configured to fit over the third opening and, as a result of force parallel to the central longitudinal axis on the valve cover toward the valve body, to exert a clamping force on the ridge, the clamping force having a first force component perpendicular to the central longitudinal axis and a second force component parallel with the central longitudinal axis (the ridge is at an angle so would have first and second force components as described).
	Regarding claim 7, wherein the valve cover comprises: a first mating surface configured to extend over the third opening (Fig. 1, circular mating surface is seen as first mating surface) the first mating surface having a first side and a second side (left side and right opposite side), the first side opposite the second side (it’s on the opposite side in Fig. 1); a first clamping section extending at a first non-parallel angle from a first side of the first mating surface (in Fig. 1, left side); and a second clamping section extending at a second non-parallel angle from a second side of the first mating surface (in Fig. 1, right side).
	Regarding claim 21, wherein the first force component of the clamping force is directed toward the gate channel (the angled force component between the ridge and the valve cover is angled inwards which is directed towards the gate channel).
	Regarding claim 22, wherein the ridge has a first portion (left side as in Fig. 1) and a second portion (right side of Fig. 1 that is opposite the first portion), the first force component of the clamping force on the first portion directed toward the second portion (angled inwards towards each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver US 4,651,973 in view of Tromblee US 838,479.
	Regarding claim 6, Oliver lacks the first bolt flange and the second bolt flange extend less than fully annularly in totality around the gate channel.  Tromblee discloses the first bolt flange and the second bolt flange extend less than fully annularly in totality around the gate channel (Figs. 1-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flanges of Oliver to extend only out on opposite sides as disclosed by Tromblee in order to reduce the number of bolts and bolt holes to save costs of bolts and labor time in making bolt holes.
	Regarding claim 13, Oliver lacks the gate channel is defined by at least a first side wall, a second side wall, a third side wall, and a fourth side wall, the first side wall opposite the second side wall, the third side wall opposite the fourth side wall, the third and fourth sidewalls between the first and second sidewalls, a distance between the first and second side walls being shorter than a distance between the third and fourth side walls, wherein the valve body includes a first flange and a second flange, the first flange extending from the third side wall and the second flange extending from the fourth side wall.  Tromblee discloses the gate channel is defined by at least a first and a second side wall (Fig. 2, left and right sides of 14 which are the closer together sides), a third and a fourth side wall (Fig. 1, left and right sides of 14 which are the farther apart sides), the first side wall opposite the second side wall (Fig. 2), the third side wall opposite the fourth side wall (Fig. 1), the third and fourth sidewalls between the first and second sidewalls (as seen in Figs. 1-5), a distance between the first and second side walls being shorter than a distance between the third and fourth side walls (as seen in Figs. 1-5), wherein the valve body includes a first flange and a second flange (Figs. 1, 3, 5, left and right sides at 17), the first flange extending from the third side wall and the second flange extending from the fourth side wall (Figs. 1, 3, 5, left and right sides at 17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circular valve cover and gate channel of Oliver rectangular with flanges off the third and fourth side walls as disclosed by Tromblee as a matter of simple substitution of shapes and flanges and/or to provide a more compact valve as the wasted space where the gate is not in the circular area of Oliver Fig. 3 would be removed thus making a more compact valve.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver US 4,651,973 in view of Symonds, Jr. US 6,837,479.
	Regarding claim 11, Oliver lacks a gasket sized and shaped to mate with the first sealing surface of the valve cover and to extend around the second sealing surface.  Symonds discloses a gasket 38 sized and shaped to mate with the first sealing surface (Fig. 2, where 38 meets 16 at the flange) of the valve cover and to extend around the second sealing surface 22.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a gasket as disclosed by Symonds around the second sealing surface and mate with the first sealing surface of Oliver as taught by Symonds in order to prevent leakage of the fluid.
	Regarding claim 12, Oliver discloses a cap 34, the valve cover further comprising an opening (Figs. 1-2, top of valve cover 14), the cap configured to fit over the opening (in Fig. 2, 34 caps the opening), around the second sealing surface of the valve cover (in Fig. 2 at 35), and onto the first sealing surface of the valve cover (in Fig. 2, 34 contacts the 14 below the second sealing surface 35) or the gasket (Oliver in view of Symonds above).

Allowable Subject Matter
Claims 5, 8-9 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims is a gate valve of claim 5 having the combination of the first bolt flange extends from a first side of the valve body with the second bolt flange extends from a second single side of the valve body with the third bolt flange extends from a first side of the valve cover with the fourth bolt flange extends from a second side of the valve cover with the first side of the valve body being separate and distinct from the second side of the valve body with the first side of the valve cover being separate and distinct from the second side of the valve cover in combination with the rest of the claim as cited in claims 4/1.  The primary reason for the allowance of the claims is a gate valve of claim 8 having the combination of the valve cover includes a first, second, third, and fourth pin flanges having first, second, third, and fourth pin holes, respectively, with the first pin hole in axial alignment with the second pin hole and with the third pin hole in axial alignment with the fourth pin hole in combination with the rest of the claim as cited in claim 1.

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. Regarding the arguments to the 102 rejections to Oliver, the third opening of the valve body is an obvious typo, and is 45 and not 15.  The ridge (at groove 47) is obviously a perimeter of the opening 45.  Regarding the 103 rejections of Oliver in view of Tromblee and Oliver in view of Symonds are just based on the same arguments as the 102 rejection that are addressed above.  Another argument to the 103 rejection of Oliver in view of Symonds is that Oliver already discloses an inventive feature preventing leakage from the bonnet, but one of ordinary skill in the art would do anything possible to prevent any possible leakage so using the modification of Symonds to Oliver would of course be a sensible modification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921